     PHILIP J. TRENCHAK, ESQ.
1
     Nevada State Bar No. 9924
2    VICTORIA C. MULLINS, ESQ.
     Nevada State Bar No.13546
3    MULLINS & TRENCHAK, ATTORNEYS AT LAW
     1614 S. Maryland Pkwy
4
     Las Vegas, Nevada 89104
5    P: (702) 778-9444
     F: (702) 778-9449
6    E: phil@mullinstrenchak.com
7
     E: victoria@mullinstrenchak.com
     Attorneys for Plaintiff,
8    Karen Lasmarias
9
                                     UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA

11   KAREN LASMARIAS, an Individual
12
                                                          CASE NO.: 2:18-cv-01851-JCM-NJK
                        Plaintiff,
13                                                   STIPULATION AND ORDER TO STAY
     vs.                                             DISCOVERY PENDING RESOLUTION
14                                                   OF RELATED CRIMINAL MATTER
15
     UNIVERSITY MEDICAL CENTER OF
     SOUTHERN NEVADA, dba                            (Third Request)
16   UNIVERSITY MEDICAL CENTER, a
     government entity; HELLENE LOPEZ, an
17
     individual,
18
                        Defendants.
19

20   Pursuant to LR IA 6-1 and 6-2, and pursuant to LR 7-1, Plaintiff Karen Lasmarias (“Plaintiff”), by and

21   through her undersigned counsel; Defendant Hellene Lopez (“Lopez”), by and through his undersigned

22   counsel; and Defendant University Medical Center of Southern Nevada d/b/a University Medical Center

23   (“UMC”), by and through its undersigned counsel; hereby stipulate and agree, and respectfully request

24   that the Court stay all discovery in this action pending the resolution of an ongoing criminal matter

25   arising from the same and/or related allegations to those set forth in Plaintiff’s Complaint in this action.

26   Due to the pendency of the criminal matter in which Lopez is a Defendant, the parties anticipate that

27   Defendant Lopez would be limited in his ability to substantively participate in discovery in this action

28   without either implicating or otherwise being compelled to waive his Fifth Amendment rights.



                                                         -1-
1    On February 24, 2019, the parties submitted a first request to stay discovery in this matter pending
2    resolution Lopez’ ongoing criminal matter. See Stipulation and Order to Stay Discovery Pending
3    Resolution of Related Criminal Matter (First Request) [ECF No. 24]. The Court subsequently approved
4    the stipulation and ordered the stay. See Order [ECF No. 25].
5    On August 19, 2019, the parties submitted a second request to stay discovery in this matter pending
6    resolution Lopez’ ongoing criminal matter. See Stipulation and Order to Stay Discovery Pending
7    Resolution of Related Criminal Matter (Second Request) [ECF No. 26]. The Court subsequently
8    approved the stipulation and ordered the stay on August 19, 2019. See Order [ECF No. 27].
9    On October 8, 2019, Lopez’ ongoing criminal matter was continued to January 07, 2020.
10   Accordingly, the parties stipulate and agree, and respectfully request that the Court stay all discovery in
11   this action for an additional six (6) months pending resolution of the ongoing criminal matter. In the
12   event the criminal matter is resolved prior to the expiration of the stay, the parties stipulate and agree to
13   promptly notify this Court of said resolution so that the stay can be lifted and discovery may commence
14   unhindered in this action. In the event the criminal matter is not resolved within the requested stay
15   period of six (6) months to April 24, 2020, the parties stipulate and agree to coordinate in good faith to
16   request from this Court any further relief as may be necessary to avoid conflict with the ongoing
17   criminal matter, including but not limited to, a request to extend the stay.
18
     DATED this 13th day of November, 2019                      DATED this 13th day of November, 2019
19

20   MULLINS & TRENCHAK, ATTORNEYS AT                           HOLLEY DRIGGS WALCH
     LAW                                                        FINE PUZEY STEIN & THOMPSON
21

22
     /s/ Philip J. Trenchak                                     /s/ F. Thomas Edwards
23   PHILIP J. TRENCHAK, ESQ.                                   F. THOMAS EDWARDS, ESQ.
     Nevada Bar No. 9924                                        Nevada Bar No. 9549
24   VICTORIA C. MULLINS, ESQ.                                  JOHN J. SAVAGE, ESQ.
25
     Nevada Bar No. 13546                                       Nevada Bar No. 11455
     1212 S. Casino Center Blvd.                                400 South Fourth Street, Suite 300
26   Las Vegas, Nevada 89104                                    Las Vegas, Nevada 89101
                                                                Attorneys for Defendant University
27                                                              Medical Center of Southern Nevada
28




                                                          -2-
     DATED this 13th day of November, 2019             DATED this 13th day of November, 2019
1

2    HKM EMPLOYMENT ATTORNEYS LLP                      JEFFREY GRONICH, ATTORNEY AT LAW,
                                                       P.C.
3    JENNY L. FOLEY, ESQ.
     Nevada Bar No. 9017
4
     1785 East Sahara Ave., Suite 325                  /s/ Jeffrey Gronich
5    Las Vegas, Nevada 89104                           JEFFREY GRONICH, ESQ.
     Telephone: 202-370-8104                           Nevada Bar No. 13136
6                                                      1810 E. Sahara Ave., Ste. 109
     Attorneys for Plaintiff Karen Lasmarias
7
                                                       Las Vegas, Nevada 89104
                                                       Attorneys for Defendant Hellene Lopez
8

9

10

11

12
                                               IT IS SO ORDERED
13

14

15                                             UNITED STATES MAGISTRATE JUDGE
16

17
                                                       November 14, 2019
                                               Dated: ________________________
18

19

20

21

22

23

24

25

26

27

28




                                                 -3-
